Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive.
Regarding the 102(a)(1) rejections made in view of Olsson et al. (Pub. No. US 2017/0017010; hereafter Olsson) which incorporates Prsha et al. (U.S. Patent No. 7,288,929; hereafter Prsha) by reference, Applicant argues that the embodiment relied on by Examiner in Olsson is only a direct clamp, and therefore the additional information in Prsha, which is an inductive clamp is not fairly incorporated into the direct clamp embodiment of Olsson Fig. 8. Applicant argues that, while the language of Olsson may, on first glance, imply such incorporation, upon closer reading one having ordinary skill in the art would recognize that the direct clamp of Olsson cannot incorporate the details disclosed in Prsha. Examiner respectfully disagrees.
Olsson invokes the Prsha reference specifically in the paragraph devoted to the embodiment of Fig. 8. If Olsson wished to limit the incorporation of the information of Prsha only to the other embodiments, it would have been simple enough for Olsson to have invoked Prsha only when discussing the other embodiments, or to have made some statement saying that Prsha in incorporated by reference for details of inductive clamps like that of Fig. 9. Olsson does neither of those things, but states that “Disclosures of example clamp embodiments that may be used in conjunction with the disclosures here in various embodiments are described in co-assigned U.S. Pat. No. 7,288,929” (see Olsson paragraph [0014] emphasis added). This clearly indicates that Olsson intends to incorporate the details of the clamp of Prsha to the various embodiments of the disclosed clamps, and are not limited to one embodiment, as alleged by Applicant.
34 butt up against each other… in order to ensure that the maximum amount of signal can be induced into the cable” (see Prsha col. 3, ll. 60-66). Examiner would note two things in response. First, that while Prsha discloses the importance of closing the cores for the sake of signal efficiency, nothing in the cited portion of Prsha or elsewhere implies that it would not function if the cores were not contacting each other, merely that it is much more lossy and therefore undesirable. Second, it was known in the time of Olsson that inductive clamps can function in an “open induction” mode (see Pub. No. US 2015/0204995 A1 to Olsson et al. Fig. 12, reproduced below). Examiner notes that the secondary Olsson reference is not being relied upon as prior art, but as evidence that Applicant’s assertion that the prior art of Olsson could not intend to incorporate the inductive coil structure of Prsha because inductive coils must close to be functional is inaccurate, and Olsson was aware at the time of the relied upon prior art that using an inductive clamp in an open configuration was viable.

    PNG
    media_image1.png
    686
    568
    media_image1.png
    Greyscale

Pub. No. 2015/0204995 A1 Fig. 12
various embodiments of the Olsson reference, including the specific embodiment of Fig. 8. Applicant’s arguments that this reading of Olsson is improper are not persuasive. 
In response to Applicant’s argument that Olsson only discloses one signal to the jaw because there is only one conductor is shown being plugged into the handle, Examiner notes that this is true not only for Fig. 8 of Olsson, but for Fig. 9 of Olsson which is explicitly an inductive clamp, Fig. 2 of Prsha, and Applicant’s Fig. 5. Applicant’s argument that the drawing of Olsson Fig. 8 shows only one signal because only one conductor is shown is therefore unpersuasive.
Examiner finds that, based on the preponderance of evidence, Olsson properly incorporates the core and coil details of Prsha into its various embodiments, including the straight clamp embodiment of Fig. 8. Since Applicant has not alleged any limitation that the straight clamp of Olsson Fig. 8 (incorporating the core and coil details like those shown in Prsha) would not anticipate the 102 rejections made in view of Olsson and Prsha are therefore maintained.
Regarding Applicant’s arguments made with respect to the 103 rejections made in view of Olsson, Prsha, and Burdick (U.S. Patent No. 4,378,525; hereafter Burdick), Applicant’s arguments rest on the perceived deficiency of Olsson and Prsha addressed above, and therefore is similarly unpersuasive. Applicant’s argument that Prsha teaches away from Olsson is not more germane in the 103 rejection because the teaching of Olsson and Prsha is still not an obvious combination, but rather is an incorporation of the Prsha reference into Olsson.
Applicant’s arguments with respect to claims 4, 7, 15, and 17 are all directed to the alleged problem of Prsha, namely that the inductive clamp cannot function without being in a closed Olsson which discloses a straight jawed clamp incorporating cores and wires like those shown in Prsha. When utilized in a straight-jawed clamp, as shown in Olsson, the features of claims 4, 7, 15, and 17 are shown. Applicant’s arguments with respect to claims 4, 7, 15, and 17 are therefore unpersuasive. 
Regarding the rejection of claim 3 made in view of Olsson, Prsha, Burdick, and Geisler (Pub. No. US 2018/0059148; hereafter Geisler), Applicant’s arguments rest on the arguments made with respect to claim 1 and addressed above, and therefore are similarly unpersuasive. The rejection of claim 3 made in view of Olsson, Prsha, Burdick, and Geisler is therefore maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsson et al. (Pub. No. 2017/0017010 A1; hereafter Olsson) and Prsha et al. (U.S. Patent No. 7,288,929; hereafter Prsha, see Olsson paragraph [0014] “U.S. Pat. No. 7,288,929… the entirety of which is included by reference herein).


Regarding claim 11, Olsson discloses the apparatus of claim 9 in which the first transmitter comprises: a ferromagnetic base; and a winding disposed about the ferromagnetic base (see Prsha abstract “a ferromagnetic core is mounted in each jaw and a coil surrounds at least one of the cores.”.

Regarding claim 13, Olsson discloses the apparatus of claim 9 further comprising: a signal generator in electromagnetic communication with the first transmitter and the second transmitter, such that electromagnetic signals generated by the signal generator are emitted by the first transmitter as the first signal, and are emitted by the second transmitter as the second signal (see Olsson Fig. 1, item 110).

 	Regarding claim 14, Olsson discloses the apparatus of claim 13 in which the first signal and second signal are emitted at a frequency of less than 8 kHz (see Olsson Fig. 25 which discloses possible frequencies as low as 690 Hz).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-8, 10, 12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (Pub. No. 2017/0017010 A1; hereafter Olsson) and Prsha et al. (U.S. Patent No. 7,288,929; hereafter Prsha, see Olsson paragraph [0014] “U.S. Pat. No. 7,288,929… the entirety of which is included by reference herein), in view of Burdick (U.S. Patent No. 4,378,525; hereafter Burdick).
 Regarding claim 1, Olsson discloses an apparatus comprising: a first frame comprising: a first jaw having a first substantially planar surface (see Olsson Fig. 8, top jaw of item 810. See also Olsson paragraph [0114] that states that “Disclosures of example clamp embodiments that may be used in 
	Olsson does not specifically disclose that the second magnetic field is antiphase to the first magnetic field.
	Olsson (as taught in Prsha) discloses that the coil can be wrapped “at least one” of the cores. In the case where there was only one coil, the two core segments would act as a single magnetic field generating unit, and each core would therefore be magnetized in opposite directions. That is to say, when there is only one coil, one end of the split core has an effective North magnetic pole end, and the other has a South magnetic end. In order to obtain the same magnetic field directionality using two coils, one wrapped around each core, the coils would have to be wrapped in opposite directions, generating magnetic fields which have opposite phases. In other words, if there were two coils, one wound around each core segment, then in order to obtain the same North/South configuration of the core as a whole, the first coil would have to be wrapped so as to generate a North pole at its distal end (i.e. the end furthest from the hinge), and the second coil would have to be wrapped so as to generate a 
	It therefore would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device with a pair of coils wound in opposite directions to generate the desired magnetic field for inducing the signal in the underground utility line.
	Regarding claims 10 and 12, Olsson discloses the apparatus of claim 9, but does not specifically disclose that the first signal is antiphase to the second signal; or that the first transmitter is connected, in series, to the second transmitter.
	Olsson (as taught in Prsha) discloses that the coil can be wrapped “at least one” of the cores. In the case where there was only one coil, the two core segments would act as a single magnetic field generating unit, and each core would therefore be magnetized in opposite directions. That is to say, when there is only one coil, one end of the split core has an effective North magnetic pole end, and the other has a South magnetic end. In order to obtain the same magnetic field directionality using two coils, one wrapped around each core, the coils would have to be wrapped in opposite directions, generating magnetic fields which have opposite phases. In other words, if there were two coils, one wound around each core segment, then in order to obtain the same North/South configuration of the core as a whole, the first coil would have to be wrapped so as to generate a North pole at its distal end (i.e. the end furthest from the hinge), and the second coil would have to be wrapped so as to generate a South pole at its distal end. This would generate the antiphase magnetic fields called for in the claim. This is further evidenced in the disclosure of Burdick, which shows that when a device uses a single wire to wrap both core halves of a split-core clamping device, the wires are coiled in opposing directions (see Burdick Fig. 11, item 42).

It therefore would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device with a pair of serially connected coils wound in opposite directions to generate the desired magnetic field for inducing the signal in the underground utility line and to reduce the number of parts/terminals required to connect the coils to the signal generator.

Regarding claim 15, Olsson and Prsha disclose a method of using the apparatus of claim 9, comprising: placing the first and second elongate jaws on opposite sides of a utility wire at an above-ground location (see Olsson Fig. 11, item 810 and [0114] “The direct connect clamps 810 may be configured to pinch open as illustrated and clamp back closed to grip a utility line”), wherein at least part of the utility wire is disposed at a below-ground location (see Olsson Figs. 1 and 11, item 130); with a signal generator, generating a signal at a preselected frequency; emitting the signal from the first transmitter as the first signal (see Olsson Fig. 1, item 110); simultaneously, emitting the signal from the second transmitter as the second signal (while not specifically recited, when there is only one coil, there is only one signal, where there are multiple coils, as suggested by Prsha, it would have been obvious to synchronize the signals so that the magnetic fields are properly in opposing phase with one another. Furthermore, in the combination with Burdick, discussed with respect to claims 10 and 11, above, when there is only one wire constituting both coils, the signals are necessarily generated simultaneously, as the same signal goes through both coils at the same time.); and at an above-ground location, detecting an induced magnetic field to determine a below-ground location of the utility wire (see Olsson Fig. 1, item 150).



 	Regarding claim 17, Olsson as modified discloses the method of claim 16 in which the angle between the longitudinal axis of the first and second jaw is larger when the first and second jaws are placed about the second utility wire than when the first and second jaws are placed about the first utility wire (see Olsson Fig. 11, the diameter of the first line about which item 810 is attached is smaller than that about which item 910 is attached. If the device of 810 were attached to the second utility line, its jaw would have to be wider to accommodate.).

 Regarding claim 18, Olsson as modified discloses the method of claim 15 but does not specifically disclose that the first signal is antiphase to the second signal.
	Olsson (as taught in Prsha) discloses that the coil can be wrapped “at least one” of the cores. In the case where there was only one coil, the two core segments would act as a single magnetic field generating unit, and each core would therefore be magnetized in opposite directions. That is to say, 
It therefore would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device with a pair of coils wound in opposite directions to generate the desired magnetic field for inducing the signal in the underground utility line.

 	Regarding claim 19, Olsson as modified discloses the method of claim 15 in which the first signal is at a frequency below 8 kilohertz see Olsson Fig. 25 which discloses possible frequencies as low as 690 Hz).

 	Regarding claim 20, Olsson as modified discloses the method of claim 15 in which the longitudinal axis of the first jaw and the second jaw are oriented orthogonally to the utility wire when placed about the utility wire at the above-ground location (see Olsson Figs. 1 and 11, item 810).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson and Prsha in view of Burdick as applied to claim 1, above, and further in view of  Geisler et al. (Pub. No. US 2018/0059148 A1; hereafter Geisler).
 	Regarding claim 3, Olsson and Prsha in view of Burdick discloses the apparatus of claim 2, but does not disclose that the magnetic base comprises a plurality of steel strips.
	Olsson and Prsha disclose that the core can be made of ferromagnetic material, but does not specifically disclose using steel strips.
	Geisler discloses that ferromagnetic materials used in cores can comprise laminated steel strips (see Geisler paragraph [0054] “The ferromagnetic core 120, which is shown as taking the form of a substantially circular, ring-Shaped core, may comprise a variety of magnetic field concentrating materials including, for example, a ferrite material, laminated steel, and an iron alloy.”).
	Substituting one known element for another to yield expected results is deemed well within the purview of the ordinary workman in the art (see MPEP 2143(I)(A)). It would therefore have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute any of the well-known materials for constructing a ferromagnetic core as the ferromagnetic core material discussed in Olsson in view of Prsha, including steel strips, as taught by Geisler.

Finality
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.